Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections not based on Prior Art
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Insofar as claim 1 requires that the treated water comprise less than about 0.01% by weight hydrocarbons, it is unclear which claim 20 recites, “wherein the treated water stream has a hydrocarbon concentration is [sic, of?] less than about 0.01% by weight”.  This rejection may be overcome by amending claim 20 as shown below:

    PNG
    media_image1.png
    129
    897
    media_image1.png
    Greyscale

The comma indicated should be omitted and the claim status updated.

Claim Objections not based on Prior Art
	Objection is raised to Claim 20 for minor informalities:  “concentration is less” should be amended to “concentration [[ is ]] of less” or “concentration [[ is ]] less”.  This objection may also be overcome by adopting the examiner’s suggestion in the paragraph above.


Rejections Based on Prior Art
Claims 1 – 2, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20200109065 to Gradiant Corp (hereinafter “Govindan”) in view of USP 20150337218 to KATA Systems (“Ricotta“), Sayda,1 USP 20190232195 to Alper, USP 6077433 to Cagniard de la Tour (“Brun Henriksen”), either of USP 20200040671 to Frontier Deepwater Appraisal Solutions (“Shilling”) or USP 20170106950 to Khachaturian, Belaidi,2 and USGS “Water Density”, https://www.usgs.gov/special-topic/water-science-school/science/water-density?qt-science_center_objects=0#qt-science_center_objects (downloaded 3/4/2021).
	USP 20200109065 to Gradiant Corp (hereinafter “Govindan”) describes a process and system for treating produced water from an oil and gas extraction process [0003].  Govindan describes feeding a liquid feed stream 420, e.g., produced water from an oil and gas extraction process [0003] to, in the order recited herein: 
an “upstream separator” [0123] (not depicted in Fig 4),3 e.g., any known separator, e.g., a gravity separator, e.g., an API separator;4 the separated water stream
a “primary separator 404” e.g., a de-oiling hydroclone;5 the heavier/water stream of which is fed to6 
a suspended solids separation step 408 (Fig. 4); and 
to a solids separation filter 414 
thereby producing a water filtrate stream 436 [0109].7  


    PNG
    media_image6.png
    504
    843
    media_image6.png
    Greyscale

	Although Govindan discloses that the “upstream separator” can be a gravity separator producing an oil-enriched phase and an oil-diminished (water-enriched) phase, e.g., an API separator, Govindan does not disclose selection of a three-phase separator also producing a separated gas stream.  Selection of a three-phase separator producing not only a separated oil stream and a separated water stream but also a separated gas stream would have been obvious either because such separators are notoriously well known and conventional in the art, or to capture for sale gas from wells that produce gas as well as oil and produced water, as shown, for example, by USP 20150337218 to KATA Systems (“Ricotta“).  Ricotta does not appear to disclose the fraction of the separated water stream leaving the three phase separator that is hydrocarbon, but the Sayda model at Fig. 11 (below) suggests that a hydrocarbon concentration in the separated water stream of a three-phase separator is about 1.65 vol% oil (or about 1.4wt% based on oil sp. gr. of 0.858) is in-line 

    PNG
    media_image7.png
    216
    218
    media_image7.png
    Greyscale

Sayda Fig. 11
with the separation performance one can reasonably expect from an appropriately designed three-phase separator for use at an oil and gas wellhead.  
	Although Govindan discloses removing solids from the separated- and de-oiled- water phase using a filter, Govindan does not specify use of a backwashable-type filter.  It would have been obvious to have selected a backwashable media filter, as suggested by USP 20190232195 to Alper [0002] [0005].
	As for the hydrocarbon content of Govindan’s water filtrate stream 436, Govindan teaches configuration of the primary separator, i.e., the de-oiling hydroclone, to remove oil droplets as small as 1 μm – 200 μm [0120].  In combination with Govindan’s “upstream separator,” e.g., the three phase separator suggested by Ricotta, Govindan’s “primary separator” de-oiling hydroclone, and Govindan’s suspended solids filter, e.g., the backwashable filter suggested by Alper, one of skill would have expected the 
	Govindan does not disclose mounting the de-oiling hydroclone and the filter on a mobile platform.  It would have been obvious to have carried out and/or installed the Govindan method and/or system, respectively, anywhere oil and gas resources are produced and wherever regulatory, corporate policy, or ethical limits on hydrocarbons discharged to the environment apply, e.g,, on floating tethered offshore oil/gas exploration platforms, e.g., USP 20200040671 to Frontier Deepwater Appraisal Solutions (“Shilling”), or onboard oil exploration and production ships, e.g., USP 20170106950 to Khachaturian.
Per claim 2, 1.4wt%9 is deemed “about 0.2% by weight.  Alternatively, during process upsets, as modelled by Sayda at Fig. 11, the fraction of hydrocarbons in the de-oiler hydroclone water outlet would be expected to spike to higher level, e.g., 0.038 volume fraction of 3.8 vol% hydrocarbons, or about 3.4 wt% hydrocarbons in the water filtrate given that there is no expectation that the backwashable filter intended to capture solids would remove a significant fraction of hydrocarbon droplets from the de-oiling hydroclone’s water underflow.
Per claim 20, it would have been obvious to have reduced the turbidity and suspended solids to levels sufficient to satisfy regulatory limits applicable to potable .
	
Claims 3 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Govindan, Ricotta, Sayda, Alper, Brun Henriksen, either Shilling or Khachaturian, Belaidi, and USGS, as applied to claim 1 above, further in view of the Process Group product website, “Hydroclones Deoiling,” Rev. 11/2012, https://processgroupintl.com/media/downloads/D01_Deoiler_Cyclones_rev_11-12.pdf,  (downloaded 3/4/2021) .
	Per claims 3 – 5, it would have been obvious to have selected a de-oiling hydroclone having a plurality of liners each having an inlet port and an outlet port, insofar as liners having such ports are conventional in de-oiling hydroclones, as shown, for example, by Process Group.  
	Per claims 6 – 8, the size of and flow rates through inlet and outlet ports are known result-effective variables of hydroclone design. 
	Per claims 9 - 13, 16 the claim-recited limitations are known result-effective design parameters of hydroclone equipment or hydroclone processing flow parameters ascertainable through routine experimentation and process optimization.

    PNG
    media_image8.png
    142
    874
    media_image8.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Govindan, Ricotta, Sayda, Alper, Brun Henriksen, either Shilling or Khachaturian, Bilaidi, and USGS, as applied to claim 1 above, further in view of USP 20170158538 to Seth.
	As noted above with respect to claim 1, Govindan does not disclose mounting the de-oiling hydroclone and the filter on a mobile platform.  It would have been obvious to have carried out and/or installed the Govindan method and/or system, respectively, anywhere oil and gas resources are produced and wherever regulatory, corporate policy, or ethical limits on hydrocarbons discharged to the environment apply.  Placement on a mobile platform, e.g., a skid, would have been obvious to facilitate carrying out the Govindan process at remote land drilling sites, as suggested by USP 20170158538 to Seth.

Consideration of Applicant Arguments
	Applicant’s arguments were considered, but are moot in view of the new grounds of rejection.

Art Cited of Interest
	USP 10913013 to Sams.

	Triwibowo et al., “Modeling and simulation of steady state model approach for horizontal three phase separator (HTPS),” AIP Conference Proceedings 1818, 020062 (2017) (published online 10 March 2017), p.020062-1 through 020062-6.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sayda, et al., “Modeling and Control of Three-Phase Gravity Separators in Oil Production Facilities,” Proceedings of the 2007 American Control Conference, New York City, July 11 – 13, 2007, p4847-4853
        2 Belaidi et al., “The Effect of Oil and Gas Content on the Controllability and Separation in a De-Oiling Hydroclone,” Trans IChemE, Vol 81, Part A, March 2003, p305-314
        3
        
    PNG
    media_image2.png
    97
    484
    media_image2.png
    Greyscale

        
        
        
    PNG
    media_image3.png
    341
    493
    media_image3.png
    Greyscale

        5
        
    PNG
    media_image4.png
    287
    493
    media_image4.png
    Greyscale

        
        6 Units 406 (Fig. 4), “secondary separator 506,” and “tank 508” are optional, as indicated at [0108], [0112], and [0112], respectively.
        
        7 At [0109]:
        
    PNG
    media_image5.png
    131
    495
    media_image5.png
    Greyscale

        8 Bilaidi et al. at p 307 teaches oil density of 854 kg/m3.  USGS “Water Density”, https://www.usgs.gov/special-topic/water-science-school/science/water-density?qt-science_center_objects=0#qt-science_center_objects (downloaded 3/4/2021) teaches water density at 21ºC is 62.5 lb/ft3 (1009 kg/m3).  Specific gravity of oil is therefore ~854 kg/m3 /1009 kg/m3 or 0.85.
        9 Supra, bottom of page 4 or top of page 5.